Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
       An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
       Authorization for this examiner’s amendment was given in a telephone interview with Jae Yeon Baek (Reg. No. 78,258), on August 23, 2022. 
 
Listing of Claims 

A white organic light-emitting device comprising: 
a first electrode and a second electrode facing each other; and 
a plurality of emission stacks, separated from each other by charge generation layers interposed therebetween, the plurality of emission stacks between the first electrode and the second electrode, wherein: 
at least one of the emission stacks is a phosphorescent stack; 
the phosphorescent stack comprises a hole transport layer, and a first phosphorescent layer, a second phosphorescent layer, and a third phosphorescent layer sequentially provided on the hole transport layer to each emit light having a longer wavelength than blue light; 
the first phosphorescent layer comprises a first red dopant having a highest occupied molecular orbital (HOMO) energy level lower than or equal to a HOMO energy level of the hole transport layer; the second phosphorescent layer comprises a second red dopant having a HOMO energy level higher than the HOMO energy level of the first red dopant; and the third phosphorescent layer comprises a third dopant having a luminescence peak at a shorter wavelength than the first red dopant and the second red dopant,
wherein: the first phosphorescent layer comprises only an electron transport host; and each of the second phosphorescent layer and the third phosphorescent layer comprises an electron transport host and a hole transport host.

Canceled.

6. The white organic light-emitting device according to claim 1, wherein: the electron transport host is a compound having a triazine core; and the hole transport host is a phenylamine compound or a biphenylamine compound.  
7. The white organic light-emitting device according to claim 1, wherein: the first red dopant of the first phosphorescent layer is contained in a concentration equal to or greater than a concentration of the second red dopant of the second phosphorescent layer; 77the first red dopant and the second red dopant are contained in an amount of 2 wt% to 9 wt% in the first phosphorescent layer and the second phosphorescent layer, respectively; and the third dopant is contained in an amount of 5 wt% to 19 wt% in the third phosphorescent layer.  
8. The white organic light-emitting device according to claim 1, wherein: the second phosphorescent layer comprises the electron transport host in a larger amount than the hole transport host; and the third phosphorescent layer comprises the hole transport host in a larger amount than the electron transport host.  
 
10. The white organic light-emitting device according to claim 1, wherein the first phosphorescent layer and the second phosphorescent layer comprise the same electron transport host.  


16. A display device comprising: 
a substrate having a thin film transistor in each of a plurality of sub-pixels; 
a first electrode connected to the thin film transistor in the sub-pixel, and a second electrode spaced apart from the first electrode and provided across the sub-pixels; and 
a plurality of emission stacks, separated from each other by charge generation layers interposed therebetween, the plurality of emission stacks between the first electrode and the second electrode, wherein: 
at least one of the emission stacks is a phosphorescent stack; 
the phosphorescent stack comprises a hole transport layer, and a first phosphorescent layer, a second phosphorescent layer, and a third phosphorescent layer sequentially provided on the hole transport layer to each emit light having a longer wavelength than blue light; 
the first phosphorescent layer comprises a first red dopant having a highest occupied molecular orbital (HOMO) energy level lower than or equal to a HOMO energy level of the hole transport layer; 
the second phosphorescent layer comprises a second red dopant having a HOMO energy level higher than the HOMO energy level of the first red dopant; and 
the third phosphorescent layer comprises a third dopant having a luminescence peak at a shorter wavelength than the first red dopant and the second red dopant, 
wherein: the first phosphorescent layer comprises only an electron transport host; and each of the second phosphorescent layer and the third phosphorescent layer comprises an electron transport host and a hole transport host.

18. Canceled.

STATUS OF CLAIMS
 	This office action considers Claims 1, 3-17, 19-20 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1, 3-17, 19-20 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein: the first phosphorescent layer comprises only an electron transport host; and each of the second phosphorescent layer and the third phosphorescent layer comprises an electron transport host and a hole transport host” – as recited in claim 1, in combination with the remaining limitations of the claim.
Regarding independent claim 16: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein: the first phosphorescent layer comprises only an electron transport host; and each of the second phosphorescent layer and the third phosphorescent layer comprises an electron transport host and a hole transport host” – as recited in claim 16, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20200106040 A1 to Yamamoto) substantially discloses the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20200106040 A1 to Yamamoto) is considered pertinent to applicant's disclosure. See form PTO-892. Yamamoto discloses: 
a first electrode (Anode; Fig. 5C; [0059]) and a second electrode (Cathode) facing each other; and 
a plurality of emission stacks, separated from each other by charge generation layers interposed therebetween (lower and upper emission stacks separated by CGL – in Fig. 5C), the plurality of emission stacks between the first electrode and the second electrode (lower and upper emission stacks are between Anode and Cathode), wherein: 
at least one of the emission stacks is a phosphorescent stack (lower stack={HIL, HTL, EBL, R (or G) EML, G (or R) EML, R(or G) EML, HBL, ETL, EIL}); 
the phosphorescent stack {HIL, HTL, EBL, R EML, G (or R) EML, R(or G) EML, HBL, ETL, EIL} comprises a hole transport layer (HTL), and a first phosphorescent layer (R (or G) EML), a second phosphorescent layer G (or R) EML, and a third phosphorescent layer R(or G) EML sequentially provided on the hole transport layer (HTL); 
the first phosphorescent layer (R EML) comprises a first red dopant (since it is red); the second phosphorescent layer (G (or R) EML) comprises a second red dopant (since it can be red); and the third phosphorescent layer (R(or G) EML) comprises a third dopant (since it can be red or green).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 16 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1 and 16 are deemed patentable over the prior art.
Claims (3-15) and (17, 19-20) are allowed as those inherit the allowable subject matter from claims 1 and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/MOIN M RAHMAN/Primary Examiner, Art Unit 2898